Citation Nr: 0101268	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  89-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to June 24, 1987, 
for the assignment of a 60 percent disability rating for the 
residuals of a left sciatic nerve injury with foot drop, 
including the issue of whether a July 1953 rating decision 
was clearly and unmistakably erroneous in not assigning such 
a rating.

2.  Entitlement to an effective date prior to June 24, 1987, 
for the grant of special monthly compensation based on the 
loss of use of the left foot, including the issue of whether 
the July 1953 rating decision was clearly and unmistakably 
erroneous in not granting special monthly compensation.

3.  Entitlement to an effective date prior to November 30, 
1988, for the assignment of a total disability rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Jim Pino, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1950 to June 1952.

Since June 1987, the veteran has been pursuing multiple 
claims and appeals pertaining to the scope and assigned 
ratings for disabilities resulting from an in-service gunshot 
wound to the left hip.  This included an April 1990 decision 
by the Board of Veterans' Appeals (Board) that was vacated 
and remanded by the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) in July 
1993.  The Court's remand resulted in December 1993 and June 
1996 remands from the Board to the Department of Veterans 
Affairs (VA) Regional Office (RO), and a subsequent April 
1999 decision by the Board.  The veteran also appealed the 
Board's April 1999 decision to the Court, and in an August 
2000 decision the Court vacated the April 1999 decision as to 
the issues shown on the title page, and found that all other 
issues had been resolved or dismissed.  The Court then 
remanded the case to the Board for re-adjudication of the 
vacated issues.

In the April 1999 decision the Board granted entitlement to 
service connection for osteomyelitis of the left hip.  Based 
on that decision, in a November 1999 rating decision the RO 
assigned a non-compensable rating for the disorder effective 
June 24, 1987.  The veteran's representative has asserted 
that the veteran perfected an appeal of the rating and 
effective date assigned for osteomyelitis in the November 
1999 rating decision.  Although a March 2000 substantive 
appeal regarding that issue is in file, the record does not 
include the notice of disagreement, which the representative 
asserts was filed on December 13, 1999, or the statement of 
the case, purportedly issued on February 10, 2000.  This 
issue is, therefore, being remanded to the RO for association 
of the relevant documents and any additional evidence or 
arguments submitted by the veteran or his representative.


FINDINGS OF FACT

1.  The veteran initially claimed entitlement to compensation 
benefits for the residuals of the in-service gunshot wound in 
February 1953.

2.  In a July 1953 rating decision the RO granted service 
connection for a wound in the left thigh, severe injury to 
muscle group XIII, rated as 40 percent disabling, and 
incomplete paralysis of the sciatic nerve, rated as 
20 percent disabling.  The RO did not grant entitlement to 
special monthly compensation based on the loss of use of the 
left foot.  The veteran was notified of the July 1953 rating 
decision and did not appeal.

3.  The correct facts were before the decisionmakers in July 
1953 and the relevant law was correctly applied to those 
facts.  Review of the evidence then of record, in the context 
of the applicable law then in effect, does not compel the 
conclusion that the July 1953 decision was clearly and 
unmistakably erroneous in not assigning a disability rating 
in excess of 20 percent for incomplete paralysis of the 
sciatic nerve or not granting entitlement to special monthly 
compensation for loss of use of the left foot.

4.  The veteran did not again claim entitlement to increased 
ratings for his service-connected disabilities until June 5, 
1987, in that the report of the hospital admission on June 5, 
1987, constitutes an informal claim for an increased rating, 
and the medical evidence indicates that an increase in 
disability had occurred on that date.

5.  The veteran's June 5, 1987, claim for increased ratings 
included the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.

6.  The evidence shows that it was factually ascertainable 
that the veteran met the requirements for a total disability 
rating based on individual unemployability as of June 5, 
1987.


CONCLUSIONS OF LAW

1.  The July 1953 rating decision is final, and that decision 
was not clearly and unmistakably erroneous in not assigning a 
disability rating in excess of 20 percent for incomplete 
paralysis of the sciatic nerve.  38 U.S.C. § 705 (1946), 
38 U.S.C.A. §§ 5109A, 7105 (West 1991 and Supp. 2000); 
38 C.F.R. 3.105 (2000); Veterans Regulation No. 2(a), Pt. II, 
Par. III, Department of Veterans Affairs Regulations 1008 and 
1009, effective January 25, 1936, to December 31, 1957; and 
Veterans Regulation No. 3(a), Schedule for Rating 
Disabilities, 1945 Edition, Diagnostic Code 8520.

2.  The criteria for entitlement to an effective date of June 
5, 1987, for the assignment of the 60 percent disability 
rating for the residuals of a left sciatic nerve injury with 
foot drop are met, and entitlement to an effective date prior 
to June 5, 1987, is not shown as a matter of law.  
38 U.S.C.A. § 5101, 5110(a) and (b) (West 1991), formerly 
38 U.S.C. §§ 3001, 3010(a) and (b) (1982); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400(o) (2000).

3.  The July 1953 rating decision is final, and that decision 
was not clearly and unmistakably erroneous in failing to 
grant entitlement to special monthly compensation for having 
lost the use of the left foot.  38 U.S.C. § 705 (1946), 
38 U.S.C.A. §§ 5109A, 7105 (West 1991 and Supp. 2000); 
38 C.F.R. 3.105 (2000); Veterans Regulation No. 1(a), Part I, 
Par. II; Veterans Regulation No. 2(a), Pt. II, Par. III, 
Department of Veterans Affairs Regulations 1008 and 1009, 
effective January 25, 1936, to December 31, 1957; and 
Veterans Regulation No. 3(a), Schedule for Rating 
Disabilities, 1945 Edition.

4.  The criteria for entitlement to an effective date of June 
5, 1987, for the grant of special monthly compensation based 
on the loss of use of the left foot are met, and entitlement 
to an effective date prior to June 5, 1987, is not shown as a 
matter of law.  38 U.S.C. § 314(k) (1982), 38 U.S.C.A. 
§ 5101, 5110(a) and (b) (West 1991), formerly 38 U.S.C. 
§§ 3001, 3010(a) and (b) (1982); 38 C.F.R. §§ 3.151, 3.155, 
3.400(o) (2000).

5.  The criteria for an effective date of June 5, 1987, for 
the assignment of the total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 5110(a) 
and (b) (West 1991), formerly 38 U.S.C. § 3010(a) and (b) 
(1982); 38 C.F.R. § 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in March 1951 
he incurred a gunshot wound to the left hip, resulting in a 
compound, comminuted fracture of the neck and trochanteric 
region of the left femur and a substantial wound.  He was 
hospitalized from March 1951 to March 1952.  The leg was 
casted from March to April 1951, at which time traction was 
applied until September 1951.  The wound required surgical 
debridement and a skin graft from the right thigh.  The 
hospital report indicates that the wound did not cause any 
nerve or blood vessel damage.  The veteran subsequently 
developed osteomyelitis, which was treated by surgical 
sequestrectomy in July 1951.  The injury and treatment caused 
the left lower extremity to be 3/4 of an inch shorter than the 
right.

The treatment records show that the veteran began 
rehabilitation and physiotherapy in June 1951 to recondition 
the left hip and knee, which was interrupted by the 
sequestrectomy in July 1951.  He became partially weight-
bearing in September 1951, and a physical therapy report at 
that time shows that he had no voluntary peroneal or anterior 
tibial action, but that he had fair toe flexors but no 
extension.  He underwent partial ostectomy of the left femur 
due to continuing infection in November 1951, and was again 
placed in traction.  A December 1951 examination showed that 
he had drop foot on the left after having been casted and 
then in traction for five months, and that he had been given 
a corrective brace in October 1951.  The range of motion of 
the left ankle was plantar flexion to 120 degrees and 
dorsiflexion of zero degrees.  The examining physician 
provided a diagnosis of left drop foot, common peroneal nerve 
injury, and prescribed physical therapy.

A January 1952 physical therapy report indicates that the 
veteran was improving steadily, with full weight-bearing.  
The peroneal muscles had improved in strength gradually, but 
he continued to walk with a marked limp.  Later in January 
1952 he had stopped using the drop foot brace because of 
marked improvement.  The range of motion of the left hip had 
increased to 90 degrees of flexion, although the abductors of 
the hip were still weak.  An X-ray study in January 1952 
showed that the fracture had healed, but that he had retained 
metallic fragments in the left hip.  Examination at that time 
showed weakness in plantar and dorsiflexion of the ankle, one 
inch shortening of the left leg, and one and a half inch 
atrophy of the left quadriceps, and the physical therapy was 
continued.  In January 1952 he was referred to the Physical 
Evaluation Board (PEB) for review of his duty status.

The records show that in March 1952 he walked with a limp and 
was able to walk up and down stairs, but that he could not 
run.  There was no pain in the left hip on weight-bearing.  
Measurement of the left lower extremity revealed that it was 
3/4 inch shorter than the right.  The surgical scars on the 
lateral aspect of the left hip were well healed and non-
tender, with no evidence of muscle herniation.  The range of 
motion of the left hip was full, except that it lacked 
45 degrees of full flexion in comparison to the right.  The 
range of motion of the left knee was full, except that it 
lacked 30 degrees of full flexion.  The treating physician 
found that there had been a small amount of shortening of the 
Achilles tendon, resulting in limitation of dorsiflexion of 
the left foot by 20 degrees in comparison to the right.  
Otherwise, motion of the left ankle was full.  Measurement of 
the left thigh revealed 3/4 inch of atrophy, compared to the 
right.

The report of the March 1952 PEB indicates that in addition 
to the shortening deformity of the left lower extremity, the 
veteran had limited motion of the left hip, knee, and ankle, 
which the PEB found to be 30 percent disabling.  The PEB also 
found that the retained fragments in the left hip were 
asymptomatic.  The veteran was given convalescent leave in 
April 1952, and was apparently placed on temporary disability 
retirement in June 1952.

The veteran underwent a re-evaluation in January 1953 to 
determine his status for disability retirement.  During the 
evaluation he reported working steadily in an automobile 
plant, and he denied having any difficulty with his leg.  
Examination revealed a nine inch well healed, non-painful, 
non-adherent surgical scar over the left hip.  There was 
considerable loss of tissue beneath the scar, mainly the 
gluteus medius muscle.  The range of motion of the left hip 
was normal, except that it lacked ten degrees of flexion.  
Rotation of the hip was equal to that on the right, with full 
abduction and extension.  The examiner characterized the 
range of motion of the left knee and left ankle as normal.  
The examiner also described atrophy that was described once 
as marked and the second time as minimal and 3/4 inch 
shortening of the left lower extremity.  An X-ray study 
showed numerous metallic foreign bodies, varying in size from 
one millimeter to four centimeters [sic], in the soft tissue 
of the left hip.  The old trans-trochanteric fracture of the 
left femur was firmly united by bone, with slight upward 
displacement.  The veteran walked with a minimal limp, 
favoring the left leg.  The orthopedic examiner found that 
the veteran had demonstrated marked improvement when compared 
to his status in April 1952.  The evaluation resulted in the 
final diagnosis of deformity, left lower extremity, 
manifested by 3/4 inch shortening, loss of 10 degrees of 
flexion and abduction of the hip and gluteus muscle, and 
minimal atrophy of the left thigh and calf.  The veteran's 
case was presented to the PEB in February 1953, and his 
status revised from a 30 percent disability rating to a 
rating of "return to duty."

The veteran initially claimed entitlement to VA compensation 
benefits in February 1953, at which time he did not report 
having received any treatment for his disability following 
service.  The RO provided him with a VA examination in June 
1953, at which time he reported having been employed since 
October 1952.  He complained of pain and stiffness in the 
left hip and knee that were worse with exertion and damp 
weather that caused him to walk with a limp.  He also 
complained of dragging of the left foot.

Examination showed diffuse scarring on the left lateral thigh 
and hip with marked tissue loss.  There was tenderness in the 
left hip joint and pain with the range of motion.  Internal 
and external rotation of the hip was limited by 25-
35 percent, and there was two-inch atrophy of the left thigh.  
The examiner also noted 3/4 inch shortening of the left lower 
extremity; 10 degrees of genu recurvatum of the left knee; 
one inch atrophy of the left calf, especially in the antero-
lateral area; marked weakness of the anterior tibialis 
muscle; and sensory impairment in the deep peroneal nerve 
distribution.  The examiner provided a diagnosis of a partial 
sciatic nerve injury.

Based on the evidence shown above, in a July 1953 rating 
decision the RO granted entitlement to service connection for 
the residuals of a wound to muscle group XIII of the left 
thigh, severe, and assigned a 40 percent rating for the 
disorder.  The RO also granted service connection for 
incomplete paralysis of the sciatic nerve, and assigned a 
20 percent rating for that disorder, for a combined rating of 
50 percent.  The effective date for both ratings was July 1, 
1952, the day following the veteran's separation from active 
duty.  The veteran was notified of the decision in August 
1953 at his latest address of record and did not appeal.

In April 1958 the veteran submitted a claim for outpatient 
dental treatment, which claim was denied because it was not 
timely submitted.  In December 1972 he submitted an 
application for VA training pursuant to Chapter 34, Title 38 
of the United States Code.  That claim was denied in January 
1973 on the basis that he did not meet the active duty 
service requirement of having had service after January 31, 
1955.  

On June 24, 1987, the veteran claimed entitlement to 
increased ratings for his service-connected disabilities.  In 
support of that claim he submitted VA treatment records 
documenting the treatment that he received for unrelated 
disorders in April and May 1987.  A VA hospital summary 
indicates that on June 5, 1987, he was admitted for the 
treatment of multiple problems, including left foot drop and 
shortening of the left leg resulting in chronic low back 
pain.  During that hospitalization he reported increasing 
emotional problems since the death of his wife in 1984, and 
that he was then unemployed.  He stated that he wanted help 
so that he could get back to work.  Examination of the left 
lower extremity revealed a large, indurated scar on the left 
hip with limited motion, one to one and a half inch 
shortening of the left leg, partial foot drop, and wasting of 
the left lower extremity.  The veteran was only able to move 
the left ankle laterally.  Following his discharge from the 
hospital he was referred to the Orthopedic Clinic for ongoing 
treatment of his back and left lower extremity symptoms.  At 
discharge he was noted to be presently employable.

The RO again provided the veteran a VA examination in 
September 1987.  Examination at that time showed muscle 
strength of 5/5 in the left iliopsoas, 4/5 in the quadriceps, 
4/5 in the hamstrings, 1/5 in the anterior tibial, 4/5 in the 
extensor hallucis longus, 4/5 in the gastrocnemius, 4/5 in 
the proteus longus, and 4/5 in the posterior tibial muscles.  
There was decreased sensation in the L5 dermatome and an 
absent left ankle jerk.  The examiner provided a relevant 
diagnosis of partial sciatic nerve lesion secondary to the 
gunshot wound.

Based on the evidence shown above, in an October 1987 rating 
decision the RO denied entitlement to increased ratings for 
the service-connected residuals of the gunshot wound; granted 
service connection for arthritis of the left hip, rated as 
non-compensable; and denied service connection for arthritis 
of the left knee and back.  The veteran perfected an appeal 
of that decision with regard to the increased ratings, and 
submitted evidence showing that he was given a brace for the 
left leg and foot in January 1988.  In a February 1988 
statement the veteran's representative asserted that he was 
entitled to special monthly compensation for loss of use of 
the left foot, based on the evidence of foot drop.

During an April 1988 hearing the veteran testified that he 
had not worked since 1985 because he was unable to do so.  A 
July 1987 report of an electromyography (EMG) and nerve 
conduction study (NCS) indicates that the findings were 
indicative of a left peroneal neuropathy as a component of a 
left sciatic neuropathy.  Following additional VA 
examinations in May and June 1988, including a neurological 
finding of complete foot drop on the left, in a November 1988 
rating decision the RO re-characterized the nerve injury to 
the left lower extremity as left sciatic nerve injury with 
foot drop and increased the rating for that disorder from 20 
to 40 percent, effective June 24, 1987.  The RO also awarded 
special monthly compensation based on the loss of use of the 
left foot, in accordance with 38 U.S.C. § 314(k), effective 
June 24, 1987.

On November 30, 1988, the veteran submitted an application 
for a total disability rating based on individual 
unemployability.  He reported having become too disabled to 
work in March 1985 due to his service-connected disability, 
and reported receiving Social Security benefits based on 
disability.  Based on the evidence shown above, in a February 
1989 rating decision the RO denied entitlement to a total 
disability rating based on individual unemployability.  In a 
June 1988 medical report, which was received at the RO 
following the February 1989 rating decision, the physician 
performing the June 1988 VA orthopedic examination provided 
the opinion that the veteran had no functional ability in the 
left ankle due to weakness in the anterior tibial muscle.

In a June 1990 rating decision the RO specifically denied the 
veteran's claim that the July 1953 rating decision was based 
on clear and unmistakable error.  In a June 1990 medical 
report the veteran's physician stated that he had been unable 
to flex the left ankle in dorsiflexion or plantar flexion 
since he was initially examined in September 1987, but that 
the nerve paralysis was referred to as incomplete because he 
was able to flex three of the toes on his left foot.  He 
stated that at no time since the initial evaluation in the 
early 1950s had the veteran had any function in the left 
ankle.  He stated that on examination in June 1990 the 
veteran had foot drop, with complete loss of plantar flexion, 
no movement of the ankle, and an absent ankle jerk.  The 
physician provided the opinion that the veteran had no 
residual function in the ankle, which for all practical 
purposes constituted a complete nerve paralysis in terms of 
the ability to function.

In an August 1991 hearing the veteran testified that he had 
worn a brace on the left ankle because of foot drop when he 
got out of the service, and he submitted a number of lay 
statements from individuals who knew him at that time in 
support of that statement.  He stated that he continued to 
have left foot drop following his separation from service.  
He also submitted an August 1991 medical report in which the 
physician stated that the veteran was known to have had foot 
drop following the in-service injury, that he now had 
complete sciatic neuropathy, and that the presently 
documented foot drop had been present since the in-service 
injury.

Documents received from the Social Security Administration 
indicate that in October 1988 an Administrative Law Judge 
(ALJ) of that agency found that the veteran met the 
requirements for disability benefits due primarily to the 
service-connected low back and left lower extremity 
disabilities and the resulting pain; depression was also 
noted.  The ALJ found that the veteran had been continuously 
disabled since March 30, 1985.

In a March 1995 rating decision the RO increased the 
disability rating for degenerative changes of the lumbar 
spine, which were secondary to the residuals of the gunshot 
wound, from zero to 40 percent.  The RO also granted 
entitlement to a total disability rating based on individual 
unemployability.  The RO assigned an effective date of 
December 16, 1993, for the increased rating for the back 
disorder and the total rating.

During an April 1996 hearing the veteran testified that he 
had initially sought treatment for his low back disorder when 
hospitalized in June 1987.  He stated that he had last worked 
as a television repairman in 1985, which had been his primary 
occupation, and that he had to stop work due to back pain.  
He also stated that his back had been in the same condition 
in 1985 as it was in 1996.  He again stated that he had worn 
a drop foot brace on his left ankle since 1951, and asserted 
that there had been no period of time since 1951 during which 
he had any use of the left ankle.

In a November 1996 rating decision the RO revised the 
effective date for the assignment of the 40 percent 
disability rating for degenerative changes of the lumbar 
spine and the assignment of the total rating based on 
unemployability from December 16, 1993, to November 30, 1988.  
In a November 1999 rating decision, based on the Board's 
April 1999 decision, the RO increased the disability rating 
for left sciatic nerve injury with foot drop from 40 to 
60 percent effective June 5, 1987, when the veteran was 
hospitalized.  The RO also revised the effective date for 
service connection for degenerative changes of the lumbar 
spine to June 24, 1987, the date on which the veteran 
submitted his request to reopen his claim.  The cumulative 
result of these rating actions resulted in the following 
ratings and effective dates for the veteran's service-
connected disabilities, all of which were caused by the in-
service gunshot wound: left sciatic nerve injury with foot 
drop, 60 percent effective June 5, 1987; the residuals of a 
gunshot wound to the left thigh, 40 percent effective July 1, 
1952; degenerative changes of the lumbar spine, 40 percent 
effective June 24, 1987; traumatic arthritis of the left 
knee, 10 percent effective June 24, 1987; arthritis of the 
left hip, 10 percent effective June 5, 1987; a scar on the 
right medial thigh, non-compensable effective June 24, 1987; 
osteomyelitis of the left hip, non-compensable effective June 
24, 1987; and entitlement to special monthly compensation 
based on the loss of use of the left foot effective June 24, 
1987.  The veteran had a combined rating of 80 percent 
effective June 5, 1987, and a combined rating of 90 percent 
effective June 24, 1987.

The veteran contends that he is entitled to an effective date 
of July 1, 1952, the day following his separation from 
service, for the 60 percent disability rating for the sciatic 
nerve injury and special monthly compensation for loss of use 
of the left foot.  He stated that following the grant of the 
40 percent rating and special monthly compensation in 
November 1988, he realized that he had not been receiving the 
benefits to which he had been entitled since 1952.  He 
claimed that his left lower extremity disability has been 
relatively static since his separation from service.  He also 
claimed that the evidence of record in July 1953 clearly 
showed that he had left foot drop due to the nerve injury, 
and he referred to multiple service medical records in 
support of that contention.

The veteran also contends that he is entitled to an effective 
date of June 5, 1987, for the assignment of the total rating 
based on unemployability.  He has asserted that the June 1987 
hospital summary, which shows that he was admitted to the 
hospital on June 5, 1987, with complaints of back pain, shows 
that the combination of his service-connected disabilities, 
including degenerative changes of the lumbar spine, prevented 
him from maintaining substantially gainful employment prior 
to that date.  He has stated that the hospital admission 
constituted an informal claim for an increased rating, 
thereby supporting the June 5, 1987, effective date for the 
total rating.

In an August 1999 brief the veteran's representative stated 
that the regulations were misapplied to the facts as they 
were known in the July 1953 rating decision.  The 
representative asserted that the December 1951 service 
medical record showed that the veteran had been given a brace 
for left foot drop, and that the March 1952 record indicated 
that he had 3/4 inch shortening of the left leg, a 30 degree 
limitation of flexion of the left knee, and 3/4 inch atrophy of 
the left thigh.  He contended that this evidence, which was 
of record in 1953, showed that the veteran was entitled to a 
60 percent rating for the left sciatic nerve injury and left 
foot drop effective with his separation from service.  He 
stated that the evidence received subsequent to the June 1987 
request to reopen the claim was superfluous of the evidence 
of record in 1953.  He referenced the report of a March 1994 
VA examination in which the examiner stated, based on a 
review of the medical records, that the veteran had left foot 
drop in service which continued over the years.

The representative further argued that the veteran claimed 
entitlement to increased ratings on June 24, 1987, and that 
the evidence developed in conjunction with that claim showed 
that he had become unemployable due to his service-connected 
disabilities.  He asserted that the veteran is entitled to an 
effective date of June 24, 1987, for the total rating based 
on unemployability.

In his October 2000 brief the representative referenced the 
following medical evidence: the September 1951 application of 
an ankle brace; the December 1951 diagnosis of a drop foot; 
the January and March 1952 notations of a 3/4 inch shortening 
of the left lower extremity, and that the veteran walked with 
a marked limp; the January 1953 evaluation report showing 
that the veteran had marked atrophy in the left lower 
extremity; and the June 1953 diagnosis of partial sciatic 
nerve injury and sensory impairment of the deep peroneal 
nerve distribution, and the finding of two inch atrophy of 
the left thigh, a one inch atrophy of the left calf, and 
marked weakness in the left anterior tibial muscle.  He 
asserted that this evidence, which was of record in July 
1953, clearly demonstrated that the "marked atrophy" 
required for a 60 percent rating under Diagnostic Code 8520 
and the requirements for loss of use of the left foot were 
met in July 1953.  He contends that it was clear and 
unmistakable error for the RO not to have assigned a 
60 percent rating for the nerve injury in July 1953.  He 
claims that all of the conditions that resulted in the 
assignment of the 60 percent rating for the nerve injury in 
April 1999 were before the RO in July 1953, and that the RO's 
failure to grant the 60 percent rating was clearly and 
unmistakably erroneous.

II.  Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2) (emphasis added).

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a) and (b); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 705 (1946), 38 U.S.C. § 4005(c) (1982), 
38 U.S.C.A. §§ 5109A, 7105 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.105, 20.1103; Veterans Regulation No. 2(a), 
Part II, Par. III, Department of Veterans Affairs Regulations 
1008 and 1009, effective January 25, 1936, to December 31, 
1957.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999).  
If the veteran raises a valid claim of clear and unmistakable 
error, the question of whether a given decision was based on 
clear and unmistakable error is to be determined based on the 
facts of the case.  See Rivers v. Gober, 10 Vet. App. 469 
(1997).

A.  Effective Date for the 60 Percent Rating for Sciatic 
Nerve Injury
And Special Monthly Compensation for Loss of Use of the Left 
Foot

As an initial matter the Board finds that the veteran was 
notified of the July 1953 rating decision at his latest 
address of record and did not appeal, and that the July 1953 
decision is final.  38 U.S.C. § 705 (1946); Veterans 
Regulation No. 2(a), Part II, Par. III, Department of 
Veterans Affairs Regulations 1008 and 1009, effective January 
25, 1936, to December 31, 1957.

The veteran claims, in essence, that the relevant law was 
incorrectly applied to the facts of the case in July 1953, 
resulting in assignment of less than a 60 percent disability 
rating for the sciatic nerve injury and denial of special 
monthly compensation.  He has asserted that the evidence of 
record in 1953 clearly established that the requirements for 
the 60 percent rating and loss of use were met.  The Board 
finds, therefore, that he has raised valid claims of clear 
and unmistakable error in the July 1953 rating decision.  See 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996) (the veteran 
raises a valid claim of clear and unmistakable error by 
asserting that compelling evidence was before the RO when the 
claim was previously denied); Luallen, 8 Vet. App. at 96.

According to the law in effect in 1953, disability due to a 
neurological disorder was to be rated in proportion to the 
impairment of motor, sensory, or mental function.  In rating 
peripheral nerve injuries, attention was to be given to the 
site and character of the injury, the relative impairment in 
motor function, trophic changes, or sensory disturbance.  
Diagnostic Code 8520 for paralysis of the sciatic nerve 
provided an 80 percent rating if paralysis was complete, as 
manifested by the foot dangling and dropped, no active 
movement possible of the muscles below the knee, flexion of 
the knee weakened or (very rarely) lost.  If the paralysis 
was incomplete, a 60 percent rating applied for severe 
disability, with marked muscular atrophy.  A 40 percent 
rating applied if the disability was moderately severe, a 
20 percent rating if moderate, and a 10 percent rating if 
mild.  Veterans Regulation No. 3(a), Schedule for Rating 
Disabilities, 1945 Edition.

Muscle disability was considered to be severe if it was 
caused by a through and through or deep penetrating wound due 
to a high-velocity missile or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding, and scarring.  
The objective findings of severe injury included extensive 
ragged, depressed, and adherent scars indicating wide damage 
to the muscle groups in the missile's track; X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and the explosive effect of the missile; 
moderate or extensive loss of deep fascia or muscle 
substance; soft flabby muscles in the wound area; muscle 
swelling and hardening abnormally in contraction; and severe 
impairment of strength, endurance, or coordinated movements 
in comparison to the sound side.  

Evidence of severe muscle disability also included visible or 
measured atrophy which may or may not be present; adaptive 
contraction of an opposing group of muscles; adhesion of the 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; atrophy of 
muscle groups not in the track of the missile; or induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Muscle injury ratings could not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  Veterans Regulation 
No. 3(a), Schedule for Rating Disabilities, 1945 Edition.

Pursuant to the law in effect in 1953, if the veteran, as the 
result of service-connected disability, suffered the 
anatomical loss or the loss of use of one foot, disability 
compensation was paid at an increased rate.  Veterans 
Regulation No. 1(a), Part I, Par. I(k).  Loss of use of a 
foot, for the purpose of special monthly compensation, was 
found to have existed when no effective function remained 
other than that which would be equally well served by an 
amputation stump with the use of a suitable prosthesis.  The 
determination was to be made based on the actual remaining 
function of the foot, whether the acts of balance and 
propulsion, et cetera, could be accomplished equally well by 
an amputation stump with prosthesis.  Veterans Regulation No. 
3(a), Schedule for Rating Disabilities, 1945 Edition.  A 
finding of "drop foot," therefore, is not equivalent to 
loss of use of the foot, in the absence of specific evidence 
of loss of function.

The veteran has asserted that the July 1953 decision was 
clearly and unmistakably erroneous because the evidence then 
of record documented that the nerve injury was manifested by 
a drop foot with use of a brace, shortening of the left lower 
extremity, a marked limp, limitation of motion of the left 
knee, marked atrophy in the left thigh and calf, sensory 
impairment, and marked weakness in the left anterior tibial 
muscle.  He claimed that these manifestations were evidence 
of "marked atrophy," which is indicative of severe injury 
to the sciatic nerve, and evidence of loss of use of the left 
foot.

A review of all of the evidence of record when the July 1953 
decision was rendered shows that although the veteran was 
found to have drop foot in December 1951, for which a brace 
had been provided, he stopped using the brace in January 1952 
due to marked improvement in ankle function.  In March 1952 
the treating physician found full range of motion in the left 
ankle, with the exception of a 20 degree loss of 
dorsiflexion.  The normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  A 20 degree loss of 
dorsiflexion, therefore, meant that the ankle could be 
maintained in the neutral position, at zero degrees.  

During the January 1953 evaluation the veteran denied having 
any problems with the left leg, and he reported having been 
steadily employed.  The orthopedic examiner determined that 
the range of motion of the left ankle was normal, and no 
diagnosis of a left ankle disability resulted from the 
examination.  Although a 30 percent reduction of flexion of 
the left knee was documented in March 1952, the examination 
in January 1953 showed that the range of motion of the left 
knee was also normal.  The orthopedic examiner initially 
described the atrophy in the left thigh as marked, but he 
later characterized the atrophy as minimal and his diagnosis 
included an assessment of minimal atrophy.  He also described 
the limp as minimal.  The examiner in January 1953 found that 
the veteran had demonstrated marked improvement in comparison 
to the disability manifested in April 1952, and that his 
disabilities had improved from being 30 percent disabling to 
allow a return to duty.  

In conjunction with the June 1953 examination the veteran 
complained of dragging of the left foot, but the examiner did 
not make such a finding.  Contrary to the veteran's 
assertions, the reference to "dragging of the left foot" on 
the examination report is in the section designated as 
medical history as related by the person being examined, not 
in the section pertaining to medical findings.  Although the 
examiner noted marked weakness of the anterior tibialis 
muscle, he did not state that the veteran was unable to 
dorsiflex the foot.  He diagnosed the left lower extremity 
disability as partial paralysis of the sciatic nerve, not 
complete paralysis, he did not provide a diagnosis of drop 
foot, nor did he indicate that the veteran had lost the use 
of the left foot.

The medical evidence of record in July 1953 showed that the 
veteran had shortening of the left lower extremity, and the 
examiner in June 1953 found two inch atrophy of the left 
thigh and one inch atrophy of the left calf.  In the July 
1953 rating decision, in addition to the 20 percent rating 
for the nerve injury, the RO also assigned a 40 percent 
rating for severe injury to muscle group XIII of the left 
thigh.  The rating criteria for the severe muscle injury 
included muscle atrophy and the residuals of an open 
comminuted bone fracture, including shortening of the bone.  
Because those manifestations were considered in assigning the 
40 percent rating for the muscle injury, they could not also 
be considered in determining the rating for the nerve injury 
because the rating schedule prohibited combining muscle and 
peripheral nerve ratings for the same part.  

The veteran's contention that all of the evidence of record 
in July 1953 clearly showed that the requirements for a 
60 percent rating for the nerve injury were met is not 
supported based on review of all the contemporaneous 
evidence.  In addition, the evidence of record in July 1953 
did not clearly show that no effective function remained in 
the left foot other than that which would be equally well 
served by an amputation stump with the use of a suitable 
prosthesis.  The most recent evidence, relative to the July 
1953 decision, indicated that the veteran had marked weakness 
of the anterior tibialis muscle, but did not document any 
other loss of function in the left ankle or foot.  The Board 
finds, therefore, that the veteran has failed to show that 
the law was incorrectly applied to the facts as they were 
then known, or that additional consideration of the evidence 
then of record would have manifestly changed the outcome of 
the decision.  See Simmons v. West, 13 Vet. App. 501 (2000), 
aff'd on reh'g, No. 98-354 (U.S. Vet. App. Aug. 30, 2000) 
(where there is evidence both for and against the assigned 
rating, the veteran's assertion of clear and unmistakable 
error in the assigned rating goes to weighing of the evidence 
and does not support a finding that, but for the error, the 
outcome would have been manifestly different).  

The veteran's assertion that the evidence received subsequent 
to the June 1987 request to reopen the claim was superfluous 
of the evidence of record in 1953 is also erroneous.  VA 
treatment records and the reports of VA examinations 
commencing in 1987 indicate that the veteran had, in essence, 
lost the function of the left foot, and there was no evidence 
to the contrary.  The grant of special monthly compensation 
and the increased ratings that have been awarded since June 
1987 were based on the submittal of this new and material 
evidence, with an appropriately signed effective date based 
on the request to reopen and the newly submitted evidence.  
38 C.F.R. § 3.400(q).

The medical opinions dated in June 1990, August 1991, and 
March 1994 indicate that the veteran had incurred complete 
left foot drop in service which had continued since then.  
Those medical opinions, the August 1991 lay statements, and 
the veteran's testimony were not of record when the July 1953 
decision was rendered and cannot be considered in determining 
whether that decision was based on clear and unmistakable 
error.  Porter v. Brown, 5 Vet. App. 233 (1993).  For these 
reasons the Board has determined that the July 1953 rating 
decision in which the RO failed to assign a disability rating 
in excess of 20 percent for incomplete paralysis of the 
sciatic nerve and failed to grant special monthly 
compensation based on the loss of use of the left foot was 
not clearly and unmistakably erroneous.

Following the July 1953 rating decision, the veteran did not 
again claim entitlement to higher ratings until June 24, 
1987.  Although he claimed entitlement to outpatient dental 
treatment in April 1958 and for Chapter 34 educational 
benefits in December 1972, those applications could not 
constitute informal claims for increased ratings because he 
did not express any intent to claim such benefit.  Kessel v. 
West, 
13 Vet. App. 9 (1999); 38 C.F.R. § 3.155.  He was 
hospitalized at a VA medical center on June 5, 1987, and the 
report of that hospitalization indicates that an increase in 
his service-connected disabilities had occurred.  The report 
of the VA hospitalization, therefore, represented an informal 
claim for an increased rating.  Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992); 38 C.F.R. § 3.157.  The Board finds, 
therefore, that the veteran is entitled to an effective date 
of June 5, 1987, for the assignment of a 60 percent 
disability rating for the residuals of a left sciatic nerve 
injury with foot drop and special monthly compensation based 
on the loss of use of the left foot.

Because a claim for an increased rating, either formal or 
informal, was not received prior to June 5, 1987, the Board 
finds that entitlement to an effective date prior to June 5, 
1987, is not shown as a matter of law.  38 U.S.C.A. § 5101; 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (the Board does 
not have authority to award benefits in the absence of 
statutory authority, which requires the filing of a claim); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied if there is no entitlement under the law); 
38 C.F.R. § 3.151.

B.  Total Disability Rating Based on Individual 
Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).

As previously stated, the veteran claimed entitlement to 
increased ratings for his service-connected disabilities on 
June 5, 1987.  Although the June 1987 hospital report 
described him as employable at discharge, the evidence 
developed in conjunction with that claim indicated that he 
became unemployable in 1985 due to the service-connected 
disabilities, resulting in the assignment of a total rating 
based on unemployability.  Because the percentage 
requirements of 38 C.F.R. § 4.16(a) were effectively met on 
June 5, 1987, and the evidence indicates that he was 
unemployable as of that date, the Board considers the claim 
for an increased rating to also be a claim for a total 
disability rating based on unemployability.  Norris v. West, 
12 Vet. App. 413 (1999).  The implied June 1987 claim for a 
total disability rating was not adjudicated until February 
1989, and the veteran's ongoing appeal of that decision 
prevented it from becoming final.  38 U.S.C. § 4005(c).  The 
Board has determined, therefore, that the requirements for an 
effective date of June 5, 1987, for the assignment of the 
total disability rating based on individual unemployability 
are met.


ORDER

An effective date of June 5, 1987, is granted for the 
assignment of a 60 percent disability rating for the 
residuals of a left sciatic nerve injury with foot drop, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  The appeal to establish entitlement to 
an effective date prior to June 5, 1987, including the issue 
of whether a July 1953 rating decision was clearly and 
unmistakably erroneous in not assigning such a rating, is 
denied.

An effective date of June 5, 1987, is granted for the award 
of special monthly compensation based on the loss of use of 
the left foot, subject to the laws and regulations pertaining 
to the payment of monetary benefits.  The appeal to establish 
entitlement to an effective date prior to June 5, 1987, 
including the issue of whether the July 1953 rating decision 
was clearly and unmistakably erroneous in not granting such 
benefit, is denied.

An effective date of June 5, 1987, is granted for the 
assignment of a total disability rating based on individual 
unemployability due to service connected disability, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.


REMAND

As previously stated, the veteran's representative has 
asserted that the veteran perfected an appeal of the rating 
and effective date assigned with the grant of service 
connection for osteomyelitis in November 1999.  Although a 
March 2000 substantive appeal regarding that issue is in 
file, the claims file does not include the notice of 
disagreement or the statement of the case, purportedly dated 
on December 13, 1999, and February 10, 2000, respectively.  

To ensure full compliance with due process requirements, 
these issues are, therefore, being remanded to the RO for the 
following development:

1.  The RO should associate with the 
claims file the relevant documents and 
any additional evidence or arguments 
pertaining to the veteran's appeal of the 
rating and effective date of service 
connection for osteomyelitis.

2.  If the development requested above 
results in a finding that the veteran 
has timely perfected an appeal of the 
November 1999 rating decision, the case 
should be returned to the Board.  If a 
notice of disagreement and statement of 
the case are not found or if the 
veteran's attorney cannot provide a copy 
of any such documents he may have in his 
possession, then the March 2000 Form 9 
may be considered a notice of 
disagreement, and a statement of the 
case must be issued.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

 



